Title: General Orders, 21 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 21st 1777.



Col. Sherborne’s detachment, at present with Genl Parsons, is to join Genl Varnum’s brigade.
Genl De-Barre’s brigade to get ready to march to morrow morning, at 5 o’clock—He will send to the Adjutant General for orders to march.
Genl Varnum’s brigade to relieve the picquets at Van Nest’s Mill, and Van Veghten’s bridge, at 4 o’clock this afternoon.
A detachment of 900 men and twelve light horsemen, with proper officers, to furnish themselves with three days provisions, cooked, and parade at 2 o’Clock this afternoon, behind the park of Artillery, completely armed, accoutered and furnished with ammunition, and with their blankets slung—Brigadier General Maxwell will command the detachment—The Monmouth Militia to go with the detachment.
